Citation Nr: 1020667	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for traumatic arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had unverified active service from June 1986 to 
June 1990.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Hartford, Connecticut.  In 
the December 2004 rating determination, the RO granted 
service connection for traumatic arthritis of the right ankle 
and assigned a 10 percent disability evaluation.  The Veteran 
filed a notice of disagreement with the assigned disability 
evaluation.  In an April 2005 rating determination, the RO 
increased the Veteran's disability evaluation from 10 to 20 
percent and assigned an effective date of the original grant 
of service connection.  Thereafter, the Veteran perfected his 
appeal on this issue.  

In a December 2007 decision, the Board denied an evaluation 
in excess of 20 percent for traumatic arthritis of the right 
ankle.  Thereafter, the Veteran appealed the issue to the 
United States Court of Appeals for Veterans Claims (Court).  

In a May 2009 Joint Motion for Remand, the parties requested 
that the Court set aside and remand the December 2007 Board 
decision that denied the Veteran's claim for entitlement to 
an initial evaluation in excess of 20 percent for traumatic 
arthritis of the right ankle.  

In June 2009, the Court granted the May 2009 joint motion and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

In the May 2009 Joint Motion for Remand, the parties noted 
that the Veteran's August 2005 substantive appeal implicitly 
raised the issue of consideration of an extraschedular 
rating.  The parties noted that the Veteran specifically 
indicated that the RO did not address the issue raised in his 
June 2005 statement.  

The parties noted that while the Veteran did not expressly 
request consideration for referral of an extraschedular 
evaluation, the August 2005 statement explicitly sought 
consideration for the impact that his service-connected 
disability had on his ability to work and the Board failed to 
address this issue.  The parties indicated that when the 
issue of an extraschedular rating was raised by the Veteran 
or the record, the Board was required to provide an adequate 
statement of reasons or bases of why referral was or was not 
warranted.  The parties, citing Colayong v. West, 12 Vet. 
App. 524, 527 (1999), indicated that the Board's failure to 
provide an adequate statement of the reasons and bases with 
regard to a referral for extraschedular consideration 
frustrated judicial review and remand was appropriate.  

The parties indicated that remand was necessary for the Board 
to discuss whether the Veteran's disability warranted 
referral for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

In accordance with the joint remand, the Veteran was afforded 
an opportunity to submit additional evidence in support of 
his claim.  In conjunction with this, the Veteran submitted a 
statement from his wife and treatment records and reports 
from several of his private physicians and chiropractors.  
When submitting this evidence, the Veteran also submitted the 
90 day letter response form.  On the form, the Veteran 
checked the box indicating that he was submitting the 
enclosed argument and evidence and that he wanted the case 
remanded to the AOJ for review of the newly submitted 
evidence.  

The Board also notes that subsequent to the December 2007 
Board decision, numerous treatment records, including the 
results of a July 2009 VA examination, have been associated 
with the claims folder.  

Moreover, the Board finds that further development is 
required in this regard prior to appellate handling of this 
matter.

The Board notes that the recent VA examination did not fully 
address the question of whether the service-connected 
traumatic arthritis of the right ankle had resulted in marked 
interference with employment.  

The issue is whether there is a marked interference with 
employment, and the evidence of record is insufficient to 
make such a determination.  Accordingly, the RO should 
arrange for another VA examination by an appropriate 
specialist to evaluate the Veteran's occupational incapacity 
in this regard.

In light of the discussion hereinabove, this matter is 
REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran 
for a VA examination by an appropriate 
specialist who can evaluate his 
occupational incapacity in order to 
determine the current severity of the 
service-connected traumatic arthritis of 
the right ankle.  The claims folder 
should be made available to the examiner 
for review in this regard.  Based on a 
review of the case, the examiner should 
offer an opinion as to whether the 
Veteran's traumatic arthritis of the 
right ankle causes marked interference 
with employment.  A complete rationale 
for any opinion expressed must be 
provided.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Based on the development requested 
hereinabove, the RO should review the 
Veteran's claim.  The RO should undertake 
any necessary development and action, 
including forwarding the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating 
for the Veteran's service-connected 
traumatic arthritis of the right ankle if 
indicated pursuant to the provisions of 
38 C.F.R. §§ 3.321(b).  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

